DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/26/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  in line 2 of claim 1, the term “though” should be “through”.  Appropriate correction is required.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 17, 18, 20 and 21 are rejected under 35 U.S.C. 102a1 as being anticipated by Nath et al. (US 2018/0066220 A1 – hereafter ‘220).
‘220 discloses a cell culture device (Abstract) that includes the following limitations for claim 1: 
“A device for evaluating cell response”: ‘220 discloses a microfluidic device for the co-culture of cells ([0005]) that is fully capable of evaluating a cell response.  
“at least one capillary th[r]ough which cells are transferred”: ‘220 discloses an inlet tube (Fig. 1; tube 13, i.e. the capillary) that is fully capable of allowing cells to be transferred ([0046]).  
“at least one capillary through which at least at least one biologically active substance is transferred”: ‘220 discloses an outlet tube (Fig. 1; tube 14, i.e. the capillary) that is fully capable of transferring a biologically active substance ([0046]).  
“an enclosure that the capillaries open into”: ‘220 discloses a chamber, i.e. the enclosure, that the capillaries open into (Fig. 1; chamber 12; [0046).  
“wherein the enclosure contains a gel”:’ 220 discloses that the chamber contains a hydrogel ([0046]).  
“wherein the capillaries are separated by a distance based on the biological factor flowing through at least one capillary, the gel contained in the enclosure, and cells flowing through at least one capillaries”: ‘220 discloses that the capillaries are separated by a distance ([0046].  Regarding the distance being based on the biological factor, gel and cells flowing through the capillary, Applicant is reminded that process steps in an apparatus are not accorded patentable weight.  “The patentability of a product does not depend on its method of production”.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)."  Furthermore, the processing steps do not structurally define the instant application over the prior art since the claimed processing steps do not impart a distinctive structural characteristic to the final product.
“wherein the enclosure allows for imaging of the cells within the gel.”: The chamber of ‘220 is fully capable of allowing the cells to be imaged.  
For claim 2, ‘220 discloses that the gel is a hydrogel ([0046]).  
For claim 3, ‘220 discloses supplying a growth medium to the chamber ([0005]) which is being interpreted as the growth factor. 
For claims 4-6, ‘220 discloses that the chamber is made from biocompatible polymers ([0047]) that is biocompatible, autoclavable and is being interpreted as a resin.  
Claim 7 appears to be drawn to the intended use and material operated on by an apparatus which does not structurally define the claimed invention over the prior art.  See MPEP § 2114 and § 2115.  
‘220 discloses a cell culture device (Abstract) that includes the following limitations for claim 17: 
“A method of testing drugs ‘220 discloses a microfluidic device for the co-culture of cells ([0005]) that is fully capable of evaluating a cell response.  ‘220 also discloses a method for screening a drug candidate ([0061]).  
“flowing cells through one capillary”: ‘220 discloses flowing or seeding a cell through the capillary and into the chamber ([0007]).   
“flowing a biologically active substance through at least one other capillary”: ‘220 discloses flowing a culture medium ([0030]; i.e. the biologically active substance) through the capillaries.    
“wherein the two capillaries open into an enclosure containing a gel”: ‘220 discloses a chamber, i.e. the enclosure, that the capillaries open into (Fig. 1; chamber 12; [0046).  ‘220 discloses that the chamber contains a hydrogel ([0046]).  
“wherein the distance separating the two capillaries is determined by the diffusion coefficient of the biological factor flowing through the one capillary, the gel contained in the enclosure and the cells flowing at least one capillary”: ‘220 discloses that the capillaries are separated by a distance ([0046].  ‘220 further discloses modulating the volume and location of the flow chamber that allows the flow patterns to be adjusted for a given application.  This is being interpreted as separating the capillaries by “the diffusion coefficient of the biological factor flowing through the one capillary, the gel contained in the enclosure and the cells flowing at least one capillary” of the instant application.  
“wherein the enclosure allows for imaging of the cells within the gel.”: The chamber of ‘220 is fully capable of allowing the cells to be imaged.  
For claim 18, ‘220 discloses making the chamber from polycarbonates ([0068]) which are transparent and would allow for the imaging of the cells.    
For claim 20, ‘220 discloses flowing a culture medium ([0030]; i.e. the biologically active substance) through the capillaries.    
For claim 21, ‘flowing a culture medium ([0030]; i.e. the biologically active substance) through the capillaries and further discloses flowing through multiple perfusion tubing (tubing 15; Fig. 1B; [0046]).  
Therefore, ‘220 meets the limitations for claims 1-7, 17, 18, 20 and 21.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 8-12, 14-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nath et al. (US 2018/0066220 A1 – hereafter ‘220).
For claim 8, ‘220 does not explicitly disclose that the two capillaries have different sizes.  However, it would have been obvious to one of ordinary skill in the art at the time of filing to include the outlet being larger than the inlet in order to remove more material and larger particles from the chamber.  Moreover, the difference in size between the inlet and outlet is a relative dimension and the claimed device would not perform differently from the prior art device and is therefore not a patentable distinction.  See also MPEP §2144.04 IV A.  
For claim 9, ‘220 does not explicitly disclose the hydrogel being a gelatin methacrylate, however, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to employ a hydrogel made of gelatin methacrylate, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125, USPQ 416.  
For claim 10, ‘220 does not explicitly disclose that the chamber is cylindrical.  However, it would have been obvious to one of ordinary skill in the art at the time of filing to include the chamber being cylindrical in order minimize dead spaces within the chamber.  Moreover, the difference in shape is an engineering design choice that would be obvious to one of ordinary skill in the art absent persuasive evidence to the contrary.  See also MPEP §2144.04 IV B.  
For claim 11, the chamber of ‘220 is being interpreted as having a cubic shape (Fig. 1A). 
For claim 12, ‘220 does not explicitly disclose that the chamber is cylindrical.  However, it would have been obvious to one of ordinary skill in the art at the time of filing to include the chamber being cylindrical in order minimize dead spaces within the chamber.  Moreover, the difference in shape is an engineering design choice that would be obvious to one of ordinary skill in the art absent persuasive evidence to the contrary.  See also MPEP §2144.04 IV B.  The inlets of ‘220 are fully capable of being adjusted.  
For claim 14, ‘220 does not explicitly disclose that the chamber is triangular.  However, it would have been obvious to one of ordinary skill in the art at the time of filing to include the chamber being triangular in order minimize dead spaces within the chamber Moreover, the difference in shape is an engineering design choice that would be obvious to one of ordinary skill in the art absent persuasive evidence to the contrary.  See also MPEP §2144.04 IV B.  ‘220 discloses other channels that are within the chamber (channels 15) that allow for the addition of other agents (Fig. 1B; [0006]).  
For claim 15, ‘220 does not explicitly disclose that the chamber has a downward conical shape.  However, it would have been obvious to one of ordinary skill in the art at the time of filing to include the chamber being a downward conical in order minimize dead spaces within the chamber Moreover, the difference in shape is an engineering design choice that would be obvious to one of ordinary skill in the art absent persuasive evidence to the contrary.  See also MPEP §2144.04 IV B.  ‘220 discloses have two or more channels such 2, 3, 4, 5, 6, 7, 8, 9, 10, 12, 15, 20 or more ([0009]). 
For claim 16, ‘220 does not explicitly disclose that the chamber has an upward conical shape.  However, it would have been obvious to one of ordinary skill in the art at the time of filing to include the chamber being an upward conical in order minimize dead spaces within the chamber Moreover, the difference in shape is an engineering design choice that would be obvious to one of ordinary skill in the art absent persuasive evidence to the contrary.  See also MPEP §2144.04 IV B.  ‘220 discloses have two or more channels such 2, 3, 4, 5, 6, 7, 8, 9, 10, 12, 15, 20 or more ([0009]). 
For claim 19, ‘220 does not explicitly disclose the step where the two capillaries have different sizes.  However, it would have been obvious to one of ordinary skill in the art at the time of filing to include the outlet being larger than the inlet in order to remove more material and larger particles from the chamber.  Moreover, the difference in size between the inlet and outlet is a relative dimension and the claimed device would not perform differently from the prior art device and is therefore not a patentable distinction.  See also MPEP §2144.04 IV A.  


Claim(s) 13 is rejected under 35 U.S.C. 103 as being unpatentable over Nath et al. (US 2018/0066220 A1 – hereafter ‘220) in view of Blanchard (US 2018/0320122 A1 – hereafter ‘122).
‘220 differs from the instant claim regarding glass and an o-ring seal.  
‘122 discloses a cell culture incubator (Abstract) that for claim 13 includes a window with a gas-tight seal in the form of an o-ring ([0092]) where the window is made of glass.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to use the glass and o-ring of ‘122 within ‘220 in order to provide an optical window for observing the cells.  The suggestion for doing so would have been in order to establish a gas-tight seal ([0092]).  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yasuda et al. (US 7,846,717 B2) discloses a cell culture device.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L HOBBS whose telephone number is (571)270-3724. The examiner can normally be reached Variable, but generally 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799